Order unanimously affirmed with costs. Memorandum: Supreme Court’s order directing a deposition of plaintiffs’-third-party defendants’ expert limited to his factual observations was not an abuse of discretion under the special circumstances existing here (see, CPLR 3101 [d] [1] [iii]; Rosario v General Motors Corp., 148 AD2d 108; Morrison v Ellis, 91 AD2d 1172; see also, Krygier v Airweld, Inc., 176 AD2d 700). (Appeal from Order of Supreme Court, Onondaga County, Reagan, J.— Protective Order.) Present—Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.